DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1-8 in the reply filed on 08/12/2022 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiu et al. (US 2020/0196671).
Regarding claim 1, Qiu teaches a control method for an electronic cigarette (an electronic cigarette control method, abstract), wherein the electronic cigarette includes a power supply device (battery device 0094) and an atomizing device (atomizer [0094]), wherein an output end of the power supply device is detachably connected with an input end of the atomizing device (depicted in fig. 6), wherein the control method includes: generating a prompt message when the output end of the power supply device contacts with the input end of the atomizing device (a first prompt module , configured to display a first prompt message to indicate that the atomizer does not match the battery device of the electronic cigarette [0072]); and performing a corresponding prompt operation according to the generated prompt message (a second prompt module , configured to display a second prompt message to indicate that the atomizer is not installed correctly when the characteristic parameter [0073]).
Regarding claim 2, Qui teaches wherein the prompt operation includes at least one of an indicator flashing and a vibration (the display screen to display prompt message as an example. In actual implementations, the electronic cigarette can also issue alarms, for example, a reminding sound of “Di ,Di, Di ” , which is not limited in this embodiment [0158]).
Regarding claim 5, Qiu teaches wherein the generation of the corresponding prompt message according to the current quantity of electricity includes: retrieving corresponding prompt parameters from a preset database according to the determined range of electricity, wherein the prompt parameters include at least one of a color of an indicator, a flashing parameter, and a vibration parameter; and generating corresponding prompt message according to the retrieved prompt parameters (determining the first output power corresponding to the characteristic parameter of the atomizer if the characteristic parameter of the atomizer is within the preset parameter range [0159])
Regarding claim 6, Qiu teaches pre-establishing the corresponding relationship between the range of electricity and the prompt parameters; and saving the corresponding relationship in the preset database (wherein the memory stores therein at least one instruction; [0077] the processor, by loading and executing the at least one instruction, implements the above electronic cigarette control method [0078]).
Regarding claim 7, Qiu teaches wherein the performance of corresponding prompt operation according to the generated prompt message specifically includes: obtaining the prompt parameters corresponding to the prompt message; and using the obtained prompt parameters to perform the prompt operation (a first prompt module , configured to display a first prompt message to indicate that the atomizer does not match the battery device of the electronic cigarette [0072] and a second prompt module , configured to display a second prompt message to indicate that the atomizer is not installed correctly when the characteristic parameter [0073]).
Regarding claim 8, Qiu teaches obtaining the current quantity of remaining electricity when the output end of power supply device separates with the input end of atomizing device; and comparing the current quantity of remaining electricity to a preset threshold of electricity, wherein when the current quantity of remaining electricity is lower than the threshold of electricity, an operation prompting a user to charge will be performed (the electronic cigarette may query a preset initial output power table stored in the MCU corresponding to the characteristic parameter of the atomizer according to the relationship between the characteristic parameter of the atomizer and the output power. Optionally, in the above - mentioned relationship, one characteristic parameter may correspond to one output power; or, multiple characteristic parameters may correspond to one output power [0119]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2020/0196671).
Regarding claim 3-4, Qiu teaches controlling the start or end of operation of the atomizer of the electronic cigarette 110 such as time, working mode, working voltage, working power [0100]. The electronic cigarette can be provided with a current detection amplifier, which can measure the electric current and the voltage across the heating element of the atomizer. Optionally, the electronic cigarette can be provided with a current sensor and a voltage sensor, wherein the current sensor is used to measure the electric current across the heating element of the atomizer, and the voltage sensor is used to measure the voltage across the heating element of the atomizer [0112]. Qiu does not explicitly teach obtaining information about a current quantity of electricity when the output end of power supply device contacts with the input end of the atomizing device and generating a corresponding prompt message according to the information about the current quantity of electricity and obtaining a current voltage when the output end of the power supply device contacts with the input end of the atomizing device; determining the current quantity of electricity according to the current voltage; and determining a range of current quantity of electricity. However it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05II (B)). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have that optimized the process of Qiu to correspond to that of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715